DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021, 3/1/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 

In claim 13, line 5, the limitation of “plurality of crystal parts” should be amended into “a plurality of crystal parts”.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-9 are allowed because the prior art of record, US 10,535,742 in view of US 2016/0260836, neither anticipates nor render obvious the limitations of the base claims 1 that recite “a proportion of a region other than the plurality of crystal parts is higher than or equal to 20 % and lower than or equal to 60 %” in combination with other elements of the base claims 1 and the terminal disclaimer has been filed and approved.

Claims 10-12 are allowed because the prior art of record, US 10,535,742 in view of US 2016/0260836, neither anticipates nor render obvious the limitations of the base claims 10 that recite “a proportion of a region other than the plurality of crystal parts is higher than or equal 

Claims 13-14 are allowed because the prior art of record, US 10,535,742 in view of US 2016/0260836, neither anticipates nor render obvious the limitations of the base claims 13 that recite “a proportion of a region other than a plurality of crystal parts is higher than or equal to 20 % and lower than or equal to 60 %” in combination with other elements of the base claims 13 and the terminal disclaimer has been filed and approved.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TONG-HO KIM/Primary Examiner, Art Unit 2811